Douglas, J.,
dissenting. I respectfully dissent. The board concluded that respondent be suspended for two years and that he be granted credit for time already served. I agree with the recommendation of the board. I would suspend respondent for two years and give credit for the time he has already served pursuant to our indefinite suspension of respondent on May 3, 1989. The majority decision gives no assurance that respondent will be readmitted upon application. See Disciplinary Counsel v. Bell (1988), 39 Ohio St. 3d 276, 530 N.E. 2d 404. Because I do not agree with the judgment of the majority, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.